NIX, Chief Justice,
dissenting.
We have previously held that the stacking of insurance benefits was prohibited under the No-fault Insurance Act, Act of July 19, 1974, P.L. 489, No. 176, 40 P.S. §§ 1009.101-1009.701 (repealed 1984). Antanovich v. Allstate Insurance Co., 507 Pa. 68, 488 A.2d 571 (1985). The Motor Vehicle Financial Responsibility Law, 75 Pa.C.S. § 1701 et seq., expressly prohibits stacking. 75 Pa.C.S. § 1717. *282Thus, any argument that stacking is permitted during a transitional period between the two acts is completely without foundation.
Further, the insurance agreements of appellants expressly excluded coverage of persons covered by another insurance policy. Under constitutional concerns for the sanctity of contract, we ought to respect the terms of valid enforceable contracts.
I, therefore, dissent.
FLAHERTY, J., joins in this opinion.